UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 24, 2011 MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota58506-5650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. This report is being filed in accordance with section1503 of the "Dodd-Frank Wall Street Reform and Consumer Protection Act." On May24, 2011, Connolly-PacificCo., an indirect subsidiary of MDUResourcesGroup,Inc., received an imminent danger order issued by the Mine Safety and Health Administration under section107(a) of the Federal Mine Safety and Health Act of 1977 at the Pebbly Beach Quarry on CatalinaIsland, California. The order was issued upon the observation of rock loading near a high wall that was deemed unsafe. A berm has been erected and signage placed to prevent access to the area while the company considers further action to address the matter. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 27, 2011 MDU Resources Group, Inc. By: /s/ Paul K. Sandness Paul K. Sandness General Counsel and Secretary
